Exhibit 10.28

 
Second Product Development Agreement
Party A  Yangling Dongke Maidisen Pharmaceutical Co.,Ltd
Party B  Shaanxi Dongke Maidisen Pharmaceutical Technology Co., Ltd.


Based on the rule of CONTRACT LAW OF THE PEOPLE'S REPUBLIC OF CHINA, the two
side made the following Second Product Development Agreement after
consultations.


I. About the content and the requirements of the R&D project
According to the National Drug Registration and Good Non-clinical Laboratory
Practice, by May 2010,Party B has to complete the studies on production
technology（including the study on extraction process, on technology of
purification and on Molding Process）; studies on quality standard (including
studies on TLC Content and on Content Determination); studies on stability (
including the studies on accelerated stability and on long-term stability) and
also provide research material and original records.


II. Responsibilities of the two sides


Part A shall
1 Pay for the total expense on the research project according to the agreement.
2. Provide the design of the project and the crude material of drugs needed in
the research.
3. Have a technical director involved in the project and participating the whole
study process.


Party B shall
1. Conduct the research with the design of the project given by Party A to carry
on the studies on production technology, on quality standard and on stability.
2. Be responsible for the technology statistics, data collation and preparation
of raw material.
3. Be responsible for the test site, equipment and technical personnel.


III. Deadline, place and means for filing the technical data,
Prior to May 31 2010, Party B should hand in the results of the research and the
technology statistics in the form of paper document and in electronic form.


Ⅳ. Amount of the R&D, expenses and payment method.
1. Party A paid Party B the total amount of expense on the second product
development 920,000 RMB, among which 400,000 RMB on production
technology,300,000 RMB on quality standard improvement and 220,000 RMB on
stability.
2. Payment method: the technical personnel in the R&D Department of Party A will
submit applications for payment to the Financial Department according to the
process of the research.
3 Amount of the R&D: with the 11 products provided by Party A


 
 

--------------------------------------------------------------------------------

 
 
 
V. Others
1 The technical documents and the intellectual property of this project belongs
to Party A. Party B must keep secret about the process of the R&D project.
2. This Agreement entered into force upon signature by both parties.
3. There are our copies of the Agreement, two for each party.
4. The other outstanding issues can be resolved through mutual consultation.


Party A  Yangling Dongke Maidisen Pharmaceutical Co.,Ltd
 

Responsible person:        
 /s/ Xia Chuantao
       
Xia Chuantao
       
 
       

 


Party B  Shaanxi Dongke Maidisen Pharmaceutical Technology Co., Ltd.
 

Responsible person:          
/s/ Li Jie
       
Li Jie
    April 28   2006  
 
       

 
 
                   
 



